DETAILED ACTION
Claims 2-21 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 11144831 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 17/475,137
Patent Claim US 11144831 B2
Claim 2

A method comprising: 

receiving training data for training a neural network to perform a machine learning task, the training data comprising a plurality of training examples and a respective target output for each of the training examples; and 

determining, using the training data, an optimized neural network architecture for performing the machine learning task, comprising: 

maintaining population data comprising, for each candidate architecture in a population of candidate architectures, (i) data defining the candidate architecture, and (ii) data specifying how recently a neural network having the candidate architecture has been trained while determining the optimized neural network architecture, and 

repeatedly performing the following using each of a plurality of worker computing units each operating asynchronously from each other worker computing unit: 

selecting, by the worker computing unit, a plurality of candidate architectures from the population, training, for each selected candidate architecture and by the worker computing unit, a new neural network having the candidate architecture on a training subset of the training data to determine trained values of parameters of the new neural network; 

determining, for each selected candidate architecture and by the worker computing unit, a measure of fitness by evaluating a performance of the trained new neural network on a validation subset of the training data, 

generating, by the worker computing unit, a new candidate architecture based on the selected candidate architecture having the best measure of fitness, whereinPage: 

generating the new candidate architecture comprises: 

randomly selecting a mutation from a set of mutations, the set of mutations comprising an operation mutation that 

randomly selects one of a plurality of cells of the selected candidate architecture and 













replaces at least one of the operations previously performed within the selected cell in the selected candidate architecture with another operation that is randomly selected from a predetermined set of operations, and 

applying the randomly selected mutation to the selected candidate architecture, and 

adding the new candidate architecture to the population.

Claim 1

A method comprising:

receiving training data for training a neural network to perform a machine learning task, the training data comprising a plurality of training examples and a respective target output for each of the training examples; and

determining, using the training data, an optimized neural network architecture for performing the machine learning task, comprising:

maintaining population data comprising, for each candidate architecture in a population of candidate architectures, (i) data defining the candidate architecture, and (ii) data specifying how recently a neural network having the candidate architecture has been trained while determining the optimized neural network architecture, and

repeatedly performing the following operations using each of a plurality of worker computing units each operating asynchronously from each other worker computing unit:

selecting, by the worker computing unit, a plurality of candidate architectures from the population, training, for each selected candidate architecture and by the worker computing unit, a new neural network having the candidate architecture on a training subset of the training data to determine trained values of parameters of the new neural network;

determining, for each selected candidate architecture and by the worker computing unit, a measure of fitness by evaluating a performance of the trained new neural network on a validation subset of the training data, 

generating, by the worker computing unit, a new candidate architecture based on the selected candidate architecture having the best measure of fitness, wherein 

generating the new candidate architecture comprises:

randomly selecting a mutation from a set of mutations, the set of mutations comprising a hidden state mutation that:

 randomly selects one of a plurality of cells of the selected candidate architecture, 

the selected cell being associated with one or more pairwise combinations, each of the one or more of pairwise combinations comprising two network operations,

 selects one of the one or more pairwise combinations uniformly at random,

 selects one of two network operations of the selected pairwise combination uniformly at random, and

replaces a hidden state associated with the selected network operation with another existing hidden state from within the selected cell, and



applying the randomly selected mutation to the selected candidate architecture,

adding the new candidate architecture to the population, and

removing from the population the candidate architecture that was trained least recently.
Instant claim 2 is anticipated by claim 1 of the ‘831 patent.



Claims 14 and 21 are anticipated by claims 13 and 16 of ‘831 patent, and are rejected under the same reasoning as claim 2.
Claims 3-13 and 15-16 are fully anticipated by claims 2-12 and 14-15 of ‘831 patent.
Claims 17-20 are anticipated in view of claims 3-6 of ‘831 patent.

Conclusion
A complete prior art search was performed for claims 2-21. These claims are not rejected under prior art because the closest prior art Zoph teaches generating a new architecture / a higher layer from a search space / lower layers, but does not teach generating a new architecture by performing a mutation on the selected cell / layer of the selected architecture. See explanation below.
Independent claims 2, 14 and 21 have been searched with respect to prior art, but no art which anticipates the invention, or no combination of prior art which renders the invention obvious, has been uncovered.  Specifically, the limitations in claims 2, 14 and 21 "an operation mutation that 
randomly selects one of a plurality of cells of the selected candidate architecture and 
replaces at least one of the operations previously performed within the selected cell in the selected candidate architecture with another operation that is randomly selected from a predetermined set of operations" have not been uncovered.
The closest prior art to the invention is Zoph, which teaches generating a new architecture / a higher layer from a search space / lower layers (i.e. generating a completely new cell / a new higher layer, by selecting hidden states from a search space or outputs of any previous two lower layers, and selecting operations to apply to those states), but does not teach generating a new architecture by performing a mutation on the selected cell / layer of the selected architecture (i.e. generating a new cell by performing an operation mutation on a selected cell/layer of the candidate architecture, where the mutation replaces one of the operations within the selected cell).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
 /KAKALI CHAKI/ Supervisory Patent Examiner, Art Unit 2122